Case 1:20-cv-09160-GBD Document 18 Filed 03/23/21 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNION FENOSA GAS, S.A.,

Plaintiff,
-against-

 

ARAB REPUBLIC OF EGYPT; THE BANK OF _ :
NEW YORK MELLON CORPORATION; AND © : 20 Civ. 9160 (GBD)
THE BANK OF NEW YORK MELLON SA/NV,

LUXEMBOURG BRANCH,

Defendants.

GEORGE B. DANIELS, District Judge:

This Court having been advised that the parties have reached agreement on all issues in
this matter, the Clerk of Court is hereby ORDERED to close the above-captioned action, without
prejudice to restoring the action to this Court’s docket if an application to restore is made within
thirty (30) days.

All conferences previously scheduled are adjourned sine die.

Dated: March 23, 2021
New York, New York

SO ORDERED.

RG#B. DANIELS
ited States District Judge

 

 
